Per Curiam.
The record discloses that there are important issues of fact raised by the pleadings and supported by affidavit which should be disposed of by a trial. We are of the opinion, therefore, that it was error to grant the motion for summary judgment in favor of the plaintiff. The judgment and order should be reversed, with costs, and the motion denied, with ten dollars costs. Present — Dowling, P. J., Merrell, Finch, Martin and Sherman, JJ. Judgment and order reversed, with costs, and motion denied, with ten dollars costs.